DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 04/13/2022 have been considered. As directed by the amendments, claims 1,8,9 are amended, claims 2, 6, 10, 14 are canceled. Accordingly, an action on the merits follows regarding claims 1, 3-5, 7-9, 11-13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “at least three mating members adjacent the bottom edge” in line 25, then recites “the three mating members adjacent the bottom edge” in line 33, it is unclear the Applicant wants to mention three mating members or more than three mating members  adjacent the bottom edge? Likewise, claim 8 recites “at least one mating member adjacent the left edge” in line 26, “at least one mating member adjacent the right edge” in line 27, and then recites “the one mating member adjacent the left edge” in line 36 and “the one mating member adjacent the right edge” in line 37, it is unclear the Applicant wants to mention one or more than one mating member adjacent the left edge? One or more than one mating member adjacent the right edge?
Claim 9 recites “the three mating members” in line 27, “the one mating member adjacent the left edge” in line 30, “the one mating member adjacent the right edge” in line 31, there is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 are rejected as being indefinite as claims 11-13 are dependent on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai (US 20130161984)(hereinafter Yaghmai).
Regarding claim 1, Yaghmai teaches a high chair bib apparatus (fig 2a, 2b) comprising: 
a bib body (202), the bib body having an upper side (fig 2a), an under side (fig 2b), a left edge, a right edge, a bottom edge, and a top edge, the left edge, the right edge, and the bottom edge defining a lower portion, the top edge having a right arm cutout adjacent the right edge, a left arm cutout adjacent the left edge, and a neck portion extending between the right arm cutout and the left arm cutout, the neck portion having a head aperture extending therethrough (annotated fig 2a), the neck portion adjacent the head aperture being split and comprising a first strap and a second strap (annotated fig 2a), the first strap having a first strap planar surface overlapping a second strap planar surface of the second strap such that the overlap is configured to extend across a back of a neck when the bib body is worn (annotated fig 2a), the first strap and the second strap having a first neck mating member (fig 2a, element 210) positioned on the first strap planar surface and a second neck mating member (fig 2b, element 210) positioned on the second strap planar surface, respectively, the first neck mating member and the second neck mating member being selectively engageable to each other (para [0040], a reusable securing mechanism 210 including magnets, buttons, hook or loop fasteners, snaps, zippers…);
a plurality of first chair mating members (206 a-e) coupled to the bib body (fig 2a); the plurality of first chair mating members comprising three mating members (206b,c,d) adjacent the bottom edge, one mating member (206a) adjacent the left edge proximal the left arm cutout, and one mating member (206e) adjacent the right edge proximal the right arm cutout (fig 2a); 
a plurality of second chair mating members (308a-e), the plurality of second chair mating members being configured to be coupled to a pair of arms and a table of a high chair (fig 3a), the plurality of second chair mating members (308a-e) being selectively engageable with the plurality of first chair mating members (para [0048]),
wherein the bib body is shaped such that the three mating members adjacent the bottom edges are configured for coupling to respective second chair mating members positioned on an edge of the table of the chair facing a back of the chair (fig 3d, para [0051]), the bib body further being shaped such that the one mating adjacent the left edge and the one mating member adjacent the right edge are each configured for coupling to the arms of the chair at a position proximate the back of the chair whereby the bib body is configured to extend under arms of a child seated in the chair (fig 3d, para [0046], [0048]).
Yaghmai does not explicitly teach the inner side being a soft material and the outer side being a waterproof material, and the plurality of first chair mating members being coupled to the inner side. However, Yaghmai teaches the upper side being a soft material (para [0032], the upper side is water absorbent (e.g., terrycloth or toweling) and the under side being a waterproof material (para [0032], the under side includes a water repellent or water resistant layer); and the plurality of first chair mating members (206a-e) being coupled to the upper side adjacent the bottom edge, the left edge and the right edge (fig 2a). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the upper side of the bib of Yaghmai facing toward the user’s body and the under side of the bib of Yaghmai facing away from the user’s body as claimed for the benefit of absorbing water close to the user’s body while preventing the water passing through the upper layer into the user’s clothes. It is noted that a mere reversal of the essential working parts of a device involves only routine skill in the art.

    PNG
    media_image1.png
    825
    551
    media_image1.png
    Greyscale

Regarding claim 5, Yaghmai teaches each of the right arm cutout and the left arm cutout being rounded (annotated fig 2a above).
Regarding claim 7, Yaghmai teaches each of the first and second neck mating members (210) and the firs and second chair mating members (206a-e, 308a-e) comprises a hook and loop fastener (para [0040], para [0042]).
Regarding claim 9, Yaghmai teaches a high chair and high chair bib apparatus combination (fig 3b shows the bib in use with the high chair) comprising: 
a high chair, the high chair having a pair of arms (312) and a table (310);
a bib body (202), the bib body having an upper side (fig 2a), an under side (fig 2b), a left edge, a right edge, a bottom edge, and a top edge, the left edge, the right edge, and the bottom edge defining a lower portion, the top edge having a right arm cutout adjacent the right edge, a left arm cutout adjacent the left edge, and a neck portion extending between the right arm cutout and the left arm cutout, the neck portion having a head aperture extending therethrough (annotated fig 2a), the neck portion adjacent the head aperture being split and comprising a first strap and a second strap (annotated fig 2a), the first strap having a first strap planar surface overlapping a second strap planar surface of the second strap such that the overlap is configured to extend across a back of a neck when the bib body is worn (annotated fig 2a), the first strap and the second strap having a first neck mating member (fig 2a, element 210) positioned on the first strap planar surface and a second neck mating member (fig 2b, element 210) positioned on the second strap planar surface, respectively, the first neck mating member and the second neck mating member being selectively engageable to each other (para [0040], a reusable securing mechanism 210 including magnets, buttons, hook or loop fasteners, snaps, zippers…);
a plurality of first chair mating members (206 a-e) coupled to the bib body (fig 2a); 
a plurality of second chair mating members (308a-e), the plurality of second chair mating members being configured to be coupled to the pair of arms and the table of a high chair (fig 3a), the plurality of second chair mating members (308a-e) being selectively engageable with the plurality of first chair mating members (para [0048]),
wherein the bib body is shaped such that the three mating members adjacent the bottom edges are configured for coupling to respective second chair mating members positioned on an edge of the table of the chair facing a back of the chair (fig 3d, para [0051]), the bib body further being shaped such that the one mating adjacent the left edge and the one mating member adjacent the right edge are each configured for coupling to the arms of the chair at a position proximate the back of the chair whereby the bib body is configured to extend under arms of a child seated in the chair (fig 3d, para [0046], [0048]).
Yaghmai does not explicitly teach the inner side being a soft material and the outer side being a waterproof material, and the plurality of first chair mating members being coupled to the inner side. However, Yaghmai teaches the upper side being a soft material (para [0032], the upper side is water absorbent (e.g., terrycloth or toweling) and the under side being a waterproof material (para [0032], the under side includes a water repellent or water resistant layer); and the plurality of first chair mating members (206a-e) being coupled to the upper side adjacent the bottom edge, the left edge and the right edge (fig 2a). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the upper side of the bib of Yaghmai facing toward the user’s body and the under side of the bib of Yaghmai facing away from the user’s body as claimed for the benefit of absorbing water close to the user’s body while preventing the water passing through the upper layer into the user’s clothes. It is noted that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding claim 13, Yaghmai teaches each of the right arm cutout and the left arm cutout being rounded (annotated fig 2a above).
Claims 3-4, 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai (US 20130161984) in view of Hart (US 20120007390)(hereinafter Hart).
Regarding claim 3, Yaghmai does not teach the lower portion being rectangular, the top edge of the neck portion being parallel to the bottom edge. However, in the same field of endeavor, Hart teaches the high chair bib comprises the lower portion being rectangular, the top edge of the neck portion being parallel to the bottom edge (annotated fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the lower portion of Yaghmai as being rectangular, the top edge of the neck portion being parallel to the bottom edge to the lower portion as being taught by Hart for the benefit of covering the entire area that is exposed to foods and liquids dropping onto the lap of the child (Hart, para [0016]).

    PNG
    media_image2.png
    458
    593
    media_image2.png
    Greyscale

Regarding claim 4, Hart teaches a width of the rectangular lower portion being greater than a height of the rectangular lower portion (annotated fig 1).

    PNG
    media_image3.png
    403
    580
    media_image3.png
    Greyscale

Regarding claim 8, Yaghmai teaches a high chair bib apparatus (fig 2a, 2b) comprising: 
a bib body (202), the bib body having an upper side (fig 2a), an under side (fig 2b), a left edge, a right edge, a bottom edge, and a top edge, the left edge, the right edge, and the bottom edge defining a lower portion, the top edge having a right arm cutout adjacent the right edge, a left arm cutout adjacent the left edge, and a neck portion extending between the right arm cutout and the left arm cutout, each of the right arm cutout and the left arm cutout being rounded, the neck portion having a head aperture extending therethrough (annotated Yaghmai fig 2a), the neck portion adjacent the head aperture being split and comprising a first strap and a second strap (annotated Yaghmai fig 2a), the first strap having a first strap planar surface overlapping a second strap planar surface of the second strap such that the overlap is configured to extend across a back of a neck when the bib body is worn (annotated Yaghmai fig 2a), the first strap and the second strap having a first neck mating member (fig 2a, element 210) positioned on the first strap planar surface and a second neck mating member (fig 2b, element 210) positioned on the second strap planar surface, respectively, the first neck mating member and the second neck mating member being selectively engageable to each other (para [0040], a reusable securing mechanism 210 including magnets, buttons, hook or loop fasteners, snaps, zippers…);
a plurality of first chair mating members (206 a-e) coupled to the bib body (fig 2a); the plurality of first chair mating members comprising at least three mating members (206b,c,d) adjacent the bottom edge, at least one mating member (206a) adjacent the left edge proximal the left arm cutout, and at least one mating member (206e) adjacent the right edge proximal the right arm cutout (fig 2a); 
a plurality of second chair mating members (308a-e), the plurality of second chair mating members being configured to be coupled to a pair of arms and a table of a high chair (fig 3a), the plurality of second chair mating members (308a-e) being selectively engageable with the plurality of first chair mating members (para [0048]),
wherein the bib body is shaped such that the three mating members adjacent the bottom edges are configured for coupling to respective second chair mating members positioned on an edge of the table of the chair facing a back of the chair (fig 3d, para [0051]), the bib body further being shaped such that the one mating adjacent the left edge and the one mating member adjacent the right edge are each configured for coupling to the arms of the chair at a position proximate the back of the chair whereby the bib body is configured to extend under arms of a child seated in the chair (fig 3d, para [0046], [0048]).
Yaghmai does not explicitly teach the inner side being a soft material and the outer side being a waterproof material, and the plurality of first chair mating members being coupled to the inner side. However, Yaghmai teaches the upper side being a soft material (para [0032], the upper side is water absorbent (e.g., terrycloth or toweling) and the under side being a waterproof material (para [0032], the under side includes a water repellent or water resistant layer); and the plurality of first chair mating members (206a-e) being coupled to the upper side adjacent the bottom edge, the left edge and the right edge (fig 2a). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the upper side of the bib of Yaghmai facing toward the user’s body and the under side of the bib of Yaghmai facing away from the user’s body as claimed for the benefit of absorbing water close to the user’s body while preventing the water passing through the upper layer into the user’s clothes. It is noted that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Yaghmai does not teach the lower portion being rectangular, the top edge of the neck portion being parallel to the bottom edge. However, in the same field of endeavor, Hart teaches the high chair bib comprises the lower portion being rectangular, the top edge of the neck portion being parallel to the bottom edge, a width of the rectangular lower portion being greater than a height of the rectangular lower portion (annotated Hart fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the lower portion of Yaghmai as being rectangular, the top edge of the neck portion being parallel to the bottom edge to the lower portion as being taught by Hart for the benefit of covering the entire area that is exposed to foods and liquids dropping onto the lap of the child (Hart, para [0016]).
Regarding claim 11, Yaghmai does not teach the lower portion being rectangular, the top edge of the neck portion being parallel to the bottom edge. However, in the same field of endeavor, Hart teaches the high chair bib comprises the lower portion being rectangular, the top edge of the neck portion being parallel to the bottom edge (annotated Hart fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the lower portion of Yaghmai as being rectangular, the top edge of the neck portion being parallel to the bottom edge to the lower portion as being taught by Hart for the benefit of covering the entire area that is exposed to foods and liquids dropping onto the lap of the child (Hart, para [0016]).
Regarding claim 12, Hart teaches a width of the rectangular lower portion being greater than a height of the rectangular lower portion (annotated Hart fig 1).
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Yaghmai does not teach attachment at the sides proximate to back of the chair sufficient to extend the bib under the arms of the child, Yaghmai does teach fastening mechanism 308a, 308e at the side arms 312 a, 312e of the high chair, configured to couple to the attachment mechanism 306a, 306e on the bib body (para [0046], fig 3a), and the fastening mechanism on the high chair can be provided with hook-and loop fasteners patches for use with any chair (para [0048]); and the attachment at the sides sufficient to extend the bib under the arms of the child (as seen in fig 3d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732